     Case 2:16-cv-00814-GMN-CWH Document 144 Filed 01/14/19 Page 1 of 3



 1    Robert T. Robbins, Esq.
      Nevada Bar No. 6109
 2    rrobbins@robbinslawfirm.legal
 3    Elizabeth B. Lowell, Esq.
      Nevada Bar No. 8551
 4    elowell@robbinslawfirm.legal
      Chad D. Fuss, Esq.
 5    Nevada Bar No. 12744
 6    cfuss@robbinslawfirm.legal
      Ty M. Maynarich, Esq.
 7    Nevada Bar No. 14584
      tmaynarich@robbinslawfirm.legal
 8
      ROBBINS LAW FIRM
 9    1995 Village Center Cir., Suite 190
      Las Vegas, NV 89134
10    T: (702) 889-6665; F: (702) 889-6664
      Counsel for Defendant Falcon Pointe
11
12                                UNITED STATES DISTRICT COURT

13                                       DISTRICT OF NEVADA

14    BANK OF AMERICA, N.A., SUCCESSOR BY            CASE NO.: 2:16-cv-00814-GMN-CWH
      MERGER TO BAC HOME LOANS
15    SERVICING, LP, F/K/A COUNTRYWIDE
      HOME LOANS SERVICING LP,
16                                                   MOTION TO REMOVE ATTORNEY
17                   Plaintiff,                      FROM ELECTRONIC SERVICE LIST
      v
18
      FALCON POINTE ASSOCIATION; SFR
19    INVESTMENT POOL 1, LLC; and RED ROCK
20    FINANCIAL SERVICES, LLC,

21               Defendants.
      FALCON POINTE ASSOCIATION,
22
23                   Crossclaimant,
      v
24
      RED ROCK FINANCIAL SERVICES, LLC,
25
                     Crossdefendant.
26
27           PLEASE TAKE NOTICE that, pursuant to LR 1A 11-6, the FALCON POINT
28    HOMEOWNERS ASSOCIATION hereby provides notice that James W. Pengilly, Esq. is no


                                                 1
     Case 2:16-cv-00814-GMN-CWH Document 144 Filed 01/14/19 Page 2 of 3



 1    longer associated with the ROBBINS LAW FIRM as an attorney and requests that he be removed
 2    from the electronic service list in this case.
 3
              The ROBBINS LAW FIRM continues to serve as counsel for FALCON POINT
 4
      HOMEOWNERS ASSOCIATION. All future correspondence, papers and future ntoices in this
 5
 6    action should continue to be directed to Robert T. Robbins, Esq. and Elizabeth B. Lowell, Esq.

 7            Respectfully submitted this 14th day of January, 2019.
 8                                                     ROBBINS LAW FIRM
 9                                                     /s/ Elizabeth B. Lowell
                                                       Robert T. Robbins, Esq. (NVB 6109)
10                                                     Elizabeth Lowell, Esq. (NVB 8551)
                                                       Chad D. Fuss, Esq. (NVB 12744)
11                                                     Ty M. Maynarich, Esq. (NVB 14584)
                                                       1995 Village Center Cir., Suite 190
12                                                     Las Vegas, NV 89134
13
14
15
                                               COURT APPROVAL
16
17
              IT IS SO ORDERED
18
                     January 15, 2019
              Date: _______________________
19
20
21
                                                       ______________________________________
22
                                                       UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28


                                                           2
     Case 2:16-cv-00814-GMN-CWH Document 144 Filed 01/14/19 Page 3 of 3



 1                                      CERTIFICATE OF SERVICE
 2           I HEREBY CERTIFY that on this 14th day of January, 2019, and pursuant to FRCP
 3    5(b)(2)(E), I caused service via U.S. District Court's Case Management/Electronic Case Files (CM/ECF)
 4    system a true and correct copy of the foregoing MOTION TO REMOVE ATTORNEY FROM
 5    ELECTRONIC SERVICE LIST addressed to:
 6    Ariel E. Stern                                        Diana S. Ebron, Esq.
      Akerman LLP                                           Jacqueline A. Gilbert, Esq.
 7    1635 VillageCenter Circle                             Karen L. Hanks, Esq.
 8    Suite 200                                             Kim Gilbert Ebron
      Las Vegas, NV 89134                                   7625 Dean Martin Dr., Ste. 110
 9    702-634-5000                                          Las Vegas, Nevada 89139
      Fax: 702-380-8572                                     diana@kgelegal.com
10    ariel.stern@akerman.com                               howard@kgelegal.com
11    jamie.combs@akerman.com                               jackie@kgelegal.com

12    David R Koch
      Koch & Scow LLC
13    11500 S. Eastern Ave., Ste. 210
14    Henderson, NV 89052
      702-318-5040
15    Fax: 702-318-5039
      Email: dkoch@kochscow.com
16
      sscow@kochscow.com
17
18
19
20                                                          __________________________
21                                                          An employee of Robbins Law Firm
22
23
24
25
26
27
28


                                                        3
